   8:20-cv-00296-RFR-MDN Doc # 23 Filed: 03/29/21 Page 1 of 2 - Page ID # 65




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MICHAEL CUTHBERTSON,

                      Plaintiff,                                       8:20CV296

      vs.
                                                           CASE PROGRESSION ORDER
MA & PA TRUCKING, LLC,

                      Defendant.

        This matter comes before the Court on the parties’ Joint Motion to Continue Discovery
Deadlines (Filing No. 22). After review of the parties’ motion, the Court finds good cause to
grant the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Continue Discovery Deadlines (Filing No. 22)
       is granted, and the case progression order is amended as follows

            1)   The deposition deadline, including but not limited to depositions for oral
                 testimony only under Rule 45, is August 2, 2021.

            2)   The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                 the Federal Rules of Civil Procedure is August 20, 2021. Motions to compel
                 written discovery under Rules 33, 34, 36, and 45 must be filed by September 3,
                 2021.

                 Note: A motion to compel, to quash, or for a disputed protective order shall not
                 be filed without first contacting the chambers of the undersigned magistrate
                 judge on or before the motion to compel deadline to set a conference to discuss
                 the parties’ dispute, and after being granted leave to do so by the Court.

            3)   The deadline for moving to amend pleadings or add parties is September 3,
                 2021.

            4)   The planning conference on May 7, 2021, is cancelled. The trial and pretrial
                 conference will not be set at this time. A planning conference to discuss case
                 progression, dispositive motions, the parties’ interest in settlement, and the trial
                 and pretrial conference settings will be held with the undersigned magistrate
                 judge on September 10, 2021, at 11:30 a.m. by telephone. Counsel shall use
                 the conferencing instructions assigned to this case to participate in the
                 conference.

            5)   The deadline for filing motions to dismiss and motions for summary judgment
                 is October 1, 2021.
    8:20-cv-00296-RFR-MDN Doc # 23 Filed: 03/29/21 Page 2 of 2 - Page ID # 66




              6)     The deadline for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), is November 19, 2021.

              7)     The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is November 30, 2021.

              8)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is December 31, 2021.

              9)     The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.

              10) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.


         Dated this 29th day of March, 2021.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
